*58-/f
                                         ELECTRONIC RECORD



CCA #       09-14-00179-CR                                   OFFENSE:           Indecency with a Child


            Elgia Jerode Griffin
STYLE:      v. The State of Texas                            PUNISHMENT:        10 years


                                                             COUNTY:            Orange


TRIAL COURT:              128th District Court                                                    MOTION

TRIAL COURT #:            A-090746-R                             FOR REHEARING IS:
TRIAL COURT JUDGE:        Judge Courtney Arkeen                  DATE:

DISPOSITION:        AFFIRMED                                     JUDGE:




DATE:         03-18-15

              Chief Justice

JUSTICE:      Steve McKeithen           PC     NO      S   YES

PUBLISH:      NO                        DNP:     YES


CLK RECORD:         08-29-14                               SUPPCLKRECORD:
RPT RECORD:         07-10-14                               SUPPRPTRECORD:
STATE BR:           02-05-15                               SUPP BR:

APP BR:             11-24-14                               PROSE BR:




                                                                                           H5% -15
                               IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                     :ca#               PD-0458-15



           PRO S£                   Petition                          Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                   DATE:

                                                                      JUDGE:

DATE:         oQU&/j0tSr                                              SIGNED:                        PC:

JUDGE:         fdh LoU^i^—                                            PUBLISH:                      DNP:




                    MOTION FOR REHEARING IN                           MOTION FOR STAY OF MANDATE IS:

CCA IS:.                      ON                                                               ON

JUDGE:                                                                JUDGE: